UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7605


WINFRED R. BRIGHT,

                  Petitioner – Appellant,

             v.

EDWARD WRIGHT, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:07-cv-00099-TSE-BRP)


Submitted:    December 29, 2008             Decided:     January 13, 2009


Before WILLIAMS,     Chief   Judge,   and   MOTZ   and   DUNCAN,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Winfred R. Bright, Appellant Pro Se.       Susan Mozley Harris,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Winfred R. Bright seeks to appeal the district court’s

order denying his Fed. R. Crim. P. 36 motion and Fed. R. Civ. P.

60(b) motion for reconsideration of the district court’s order

denying relief on his 28 U.S.C. § 2254 (2000) petition.                              The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                28 U.S.C. § 2253(c)(1) (2000).

A    certificate       of     appealability      will    not     issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)       (2000).        A    prisoner      satisfies      this

standard   by    demonstrating          that   reasonable      jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                         Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001).            We have independently reviewed the record and

conclude      that    Bright      has    not   made     the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court       and   argument     would    not    aid   the   decisional

process.

                                                                            DISMISSED

                                           2